PER CURIAM.
Williams was convicted for selling a $10 cocaine rock within 1,000 feet of school property and sentenced to a fifteen-year term of imprisonment as a habitual offender with a three-year mandatory minimum term.
The question presented is whether the fact that the State’s informant — a witness to the drug transaction — had an outstanding bench warrant for driving with a suspended license,1 was relevant evidence which should have been admitted as impeachment evidence. We hold that the evidence was wrongfully excluded.
Any evidence tending to establish that a witness is appearing for the State for any reason other than to tell the truth should not be kept from the jury. A. McD. v. State, 422 So.2d 336 (Fla. 3d DCA 1982); Lavette v. State, 442 So.2d 265 (Fla. 1st DCA 1983), rev. denied, 449 So.2d 265 (Fla.1984).
Reversed and remanded for a new trial.

. Driving while a license is under suspension is a second-degree misdemeanor punishable by up to sixty days of incarceration.